                       Case 8:17-bk-01757-MGW                    Doc 32       Filed 11/29/18          Page 1 of 2
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 17-01757-MGW
Yvonne J. D’Angelo                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113A-8                  User: migues                       Page 1 of 1                          Date Rcvd: Nov 27, 2018
                                      Form ID: Dodefmao                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 29, 2018.
db            #+Yvonne J. D’Angelo,    220 Milford St,   Davenport, FL 33897-4805
cr             +Cavalry SPV I, LLC,    Bass & Associates, P.C.,   3936 E. Ft. Lowell Rd, Suite #200,
                 Tucson, AZ 85712-1083

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 29, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 27, 2018 at the address(es) listed below:
              Angela Welch    on behalf of Trustee Angela Welch welchtrustee@gmail.com,
               aesposito@ecf.epiqsystems.com
              Angela Welch    welchtrustee@gmail.com, aesposito@ecf.epiqsystems.com
              Luis F Vega Alicea   on behalf of Debtor Yvonne J. D’Angelo luis@vegalawgroup.com,
               paralegal@vegalawgroup.com
              Thomas A Lash, Attorney for Trustee   on behalf of Plaintiff Angela Welch
               tlash@lashandwilcox.com,
               kgrace@lashandwilcox.com;sboggs@lashandwilcox.com;mail@lashandwilcox.com;velliott@lashandwilcox.c
               om;jwilcox@lashandwilcox.com;sboggs@lashandwilcox.com;cfitzgerald@lashandwilcox.com;dfraga@lashan
               dwilcox.com
              Thomas A Lash, Attorney for Trustee   on behalf of Trustee Angela Welch tlash@lashandwilcox.com,
               kgrace@lashandwilcox.com;sboggs@lashandwilcox.com;mail@lashandwilcox.com;velliott@lashandwilcox.c
               om;jwilcox@lashandwilcox.com;sboggs@lashandwilcox.com;cfitzgerald@lashandwilcox.com;dfraga@lashan
               dwilcox.com
              United States Trustee - TPA7/13   USTPRegion21.TP.ECF@USDOJ.GOV
                                                                                            TOTAL: 6
               Case 8:17-bk-01757-MGW                    Doc 32          Filed 11/29/18   Page 2 of 2
[Dodefmao] [District Order Deficient Motion, Application or Objection]




                                            ORDERED.
Dated: November 27, 2018




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                         Case No.
                                                                               8:17−bk−01757−MGW
                                                                               Chapter 7
Yvonne J. D'Angelo
aka Yvonne Vazquez Lassalle



________Debtor*________/



                                   ORDER ABATING OBJECTION TO CLAIM

   THIS CASE came on for consideration, without hearing, of the Objection to Claim(s). Claim No. 3 of
Cavalry SPV I, LLC by Trustee , Doc. # 28 . After review, the Court determines that the objection , is
deficient as follows:
         Service upon the Debtor at the Debtor's address of record is not indicated. Fed. R. Bankr. P.
         3007(a), 4003(b)(4) and 7004(b)(9).



   Accordingly it is

   ORDERED:
   Consideration of the objection is abated until the deficiency is corrected.



The Clerk's Office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
